HANNAH, C.J., dissenting. The majority states the issue on appeal is “whether the term [ 12‘income,’ as defined by this court’s Administrative Order No. 10, includes Social Security Disability benefits paid directly to a noncustodial parent’s children as a result of that parent’s disability.” However, the majority fails to rely on the plain language of Administrative Order No. 10. Instead, the majority inexplicably turns to foreign-jurisdiction cases under dissimilar rules to justify holding that the payments constitute income when Administrative Order No. 10 clearly excludes the payments from income. Administrative Order No. 10 is a rule promulgated by our court and is construed using the same canons of construction that are used to interpret statutes. Montgomery v. Bolton, 349 Ark. 460, 465, 79 S.W.3d 354, 357 (2002). The first rule in considering the meaning and effect of a statute is to construe it just as it reads, giving the words their ordinary and usually accepted meaning in common language. Id., 79 S.W.3d at 357. We need not consider any further rules of construction to resolve this case because the plain language of the Order declares that the payments are not income. Section (II) of Administrative Order No. 10 defines income and declares that income includes all funds “due to an individual ... regardless of source.” Social Security Disability benefits paid to dependents that are never received or controlled by the payor of child support cannot constitute income because they are not funds due to the payor. Our analysis on whether the payments constitute income should end here. Section (III) (e) of Administrative Order No. 10 does declare that SSI benefits are not to be considered as income, that veterans disability, workers’ compensation benefits, and that unemployment compensation benefits are considered as income. However, where the |1smajority errs is in concluding that section (III)(c) declares Social Security Disability payments to a recipient’s spouse and children is income. It does not. Section (III)(c) provides in pertinent part that “the court should consider the amount of separate awards.” The trial court should consider the payments in calculating support. The majority’s conclusion that section (III) defines Social Security Disability awards to a recipient’s spouse or children as income is in error. Social Security Disability payments received by dependents are to be considered by the trial court in determining the proper amount of support. Those payments may raise or lower the payment by the payor if the trial court deviates from the amount set by the chart1 in Administrative Order No. 10, but they do not constitute income under any possible analysis. “Like public assistance, Social Security disability dependents’ benefits are an entitlement granted by Congress at no cost to the disabled parent ... Social Security payments to dependent children do not reduce the disabled parent’s benefits or in any way increase that parent’s financial obligations.” Graby v. Graby, 87 N.Y.2d 605, 641 N.Y.S.2d 577, 664 N.E.2d 488, 491 (1996) (citing Stultz v. Stultz, 659 N.E.2d 125, 127 (Ind.1995) and Sergi v. Sergi, 58 A.D.2d 692, 395 N.Y.S.2d 759, 759 (NY.App.Div.1977)). By abandoning the clear definition of income set out in Administrative Order No. 10, the majority errantly changes the law on income. This holding introduces confusion where there was none before, and makes the trial judge’s task of 114applying the law consistently much more difficult. For the foregoing reasons, I dissent. CORBIN and GUNTER, JJ., join.  . “The trial court is required to [make] reference to the child-support chart, and the amount specified in the chart is presumed to be reasonable." Akins v. Mofield, 355 Ark. 215, 222, 132 S.W.3d 760, 763 (2003). "However, the presumption that the chart is correct may be overcome if the trial court provides specific written findings that the chart amount is unjust or inappropriate.” Id., 132 S.W.3d at 763.